DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Species A Subspecies (i), represented in Figs. 1-7, 11A, 15-17, encompassing claims 1-9 and 12-20 is acknowledged.
	The traverse is based on the argument that a complete and thorough search for the elected species and subspecies would include searching classes and/or subclasses related to the non-elected species and subspecies.
	The Examiner notes that while there is overlap of some classes and/or subclasses to a certain degree based on the similarities of the species that the differences between them require a different field of search such as some classes/subclasses which do not overlap, utilization of different electronic resources, and/or employing different search queries; furthermore, due to the differences in the species the prior art applicable to one invention would not likely be applicable to another invention. The aggregate amount of time required for analyzing the different inventions in accordance with the appropriate laws and statutes, for search, consideration, and application of different prior art for the separate inventions, for the determination of separate patentability is determined to be
a serious burden due to the differences of the inventions.  
Therefore, the restriction is maintained and made Final.


Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Objections
4.	Claims 9 and 15 are objected to because of the following informalities:

5.	Claim 1 recites in lines 14-15 “the first end” which should be changed to “a first end”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 4-8 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 4 and 15 each recite in lines 15-16 “a second end of the fourth light shielding wall”.
	A “first end” of the fourth light shielding wall is not introduced such that there is insufficient antecedent basis for the limitations “a second end”. All claims depending on claim 4 or claim 15 incorporate the same issues.

8.	Claims 8 and 19 each recite “the portion of the third light shielding wall contacts the portion of the first end of the fourth light shielding wall”. There is insufficient antecedent basis for both instances of “the portion”.

9.	Claims 9 and 20 each recite “the portion of the first light shielding wall contacts the portion of the first end of the second light shielding wall”. There is insufficient antecedent basis for both instances of “the portion”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as obvious over Boettiger (US 2007/0023799 A1), in view of Takayama (US 2009/0027541 A1)

11.	Regarding Claim 1, Boettiger and Takayama disclose a solid-state imaging device (see Figs. 1-2 and [0042] “a plurality of pixel cells as typically would be arranged in an imager array having pixel cells arranged, for example, in rows and columns”) comprising:
a pixel array unit including a plurality of pixels, the plurality of pixels including a first pixel and a second pixel adjacent to a first side of the first pixel (see Figs. 1-2 and [0042], a first pixel between a second right pixel and a third left pixel with the same unit cell pixel structure);
a first multi-stage light shielding wall (first left elements 70, 73a, 80, 83a, 90 directly above the second pixel’s photosensitive region element 21 between the first and second pixels, see [0054, 0059, 0064, 0068]) provided between the first pixel and the second pixel (provided between a first and second pixel of the array on opposite sides of the first multi-stage light shielding wall), the first multi-stage light shielding wall including:
a first light shielding wall (element 80, see [0059]) extending through a first film (element ILD2, see [0063]); and
a second light shielding wall (element 73a, see [0059]) extending through a second film (element ILD1, see [0063]) and offset from the first light shielding wall in a direction toward a peripheral of the pixel array unit in a cross sectional view (element 80 and 73a offset in a lateral direction toward a peripheral, laterally outer portion, of the pixel array unit in a cross sectional view); and
a first light shielding film (element 70, see [0060] “conductive interconnect patterns 70 and vertical metallization interconnect lines 73a, 73b form a light tunnel structure that directs light onto  in contact with the first end (bottom end in the perspective view of Fig. 2) of the second light shielding wall.
Boettiger does not appear to explicitly disclose a width of the first light shielding film is larger than a largest width of the second light shielding wall.
	Takayama discloses a width of the first light shielding film is larger than a largest width of the second light shielding wall (see Figs. 1, 4a-c a width of the first light shielding film, lowest layer of element 5 with a widest width, is larger than a largest width of the second light shielding film, second to lowest layer of element 5, see [0046] “metal wiring layers 5”).
	The width relationship between the first light shielding film and the second light shielding wall as taught by Takayama is incorporated as a width relationship between the first light shielding film and the second light shielding wall for each of the multi-stage light shielding walls of Boettiger.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a width of the first light shielding film is larger than a largest width of the second light shielding wall as taught by Takayama as a width of the first light shielding film is larger than a largest width of the second light shielding wall of Boettiger because the combination allows for pixels to be configured to be more receptive of a directional light input as desired (see Takayama Figs. 1, 2a-c and [0048-0049]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known light shielding film and light shielding wall width relationship for another in a similar solid-state imaging device to obtain predictable results (see Takayam Figs. 1, 2a-c and [0048-0049]).

12.	Regarding Claim 2, Boettiger and Takayama disclose the solid-state imaging device according to claim 1, wherein the first light shielding wall and the second light shielding wall are made of a same material (see [0063] “the metal comprising the M2 layer can be the same or different than the metal comprising the M1 layer” selected to be the same).

13.	Regarding Claim 3, Boettiger and Takayama disclose the solid-state imaging device according to claim 1, wherein the first light shielding film partially covers a photoelectric conversion region of the second pixel (see Boettiger Fig. 2 element 70 partially covers a photoelectric conversion region element 21 of the second pixel, see [0051] “photodiode 11”).

14.	Regarding Claim 4, insofar as the claim can be interpreted and understood despite the 112b issues, Boettiger and Takayama disclose the solid-state imaging device according to claim 1, further comprising (see Boettiger):
a third pixel in the plurality of pixels adjacent to a second side of the first pixel opposite to the first side of the first pixel (a third pixel left of the first pixel opposite the first right side);
a second multi-stage light shielding wall (a second element 70, 73a, 80, 83b, 90 on the left side of the first pixel directly above the photosensitive region element 21 of the first pixel between the first and third pixels) between the first pixel and the third pixel, the second multi-stage light shielding wall including (the following elements are associated with the second multi-stage light shielding wall):
a third light shielding wall (element 80, see [0059]) extending through the first film (see Fig. 2); and
a fourth light shielding wall (element 73a, see [0059]) extending through the second film and offset from the third light shielding wall in the direction toward the peripheral of the pixel array unit in the cross sectional view (see Fig. 2); and
a second light shielding film (element 70, see [0058]) in contact with a second end (bottom end in the perspective view of Fig. 2) of the fourth light shielding wall, wherein a width of the second light shielding film is larger than a largest width of the fourth light shielding wall (see Fig. 2 and see Takayama Figs. 4a-c).

15.	Regarding Claim 6, insofar as the claim can be interpreted and understood despite the 112b issues, Boettiger and Takayama disclose the solid-state imaging device according to claim 4, wherein the width of the second light shielding film is the same as the width of the first light shielding film (see Takayama Fig. 1, 4a-c the first, second, and third pixel can be selected from a left half which have a same light shielding film structure including width).

16.	Regarding Claim 7, Boettiger and Takayama disclose the solid-state imaging device according to claim 5, wherein the third pixel, the first pixel, and the second pixel are arranged in that order in a row of the pixel array unit (the third, first, and second pixels of the array are selected in that order in a row of the pixel array unit).

17.	Regarding Claim 8, insofar as the claim can be interpreted and understood despite the 112b issues, Boettiger and Takayama disclose the solid-state imaging device according to claim 4, wherein the portion of the third light shielding wall contacts the portion of the first end of the fourth light shielding wall (see Boettiger Fig. 2 a bottom portion of element 80 of the third light shielding wall contacts a top first end of element 73a of the fourth light shielding wall).

18.	Regarding Claim 9, Boettiger and Takayama disclose the solid-state imaging device according to claim 1, wherein the portion of the first light shielding wall contacts the portion of the first end of the second light shielding wall (see Boettiger Fig. 2 a bottom portion of element 80 of the first light .

19.	Regarding Claim 12, Boettiger discloses an electronic apparatus (see Figs. 1-2), comprising:
a solid-state imaging device (see Figs. 1-2 and [0042] “a plurality of pixel cells as typically would be arranged in an imager array having pixel cells arranged, for example, in rows and columns”) including:
a pixel array unit including a plurality of pixels, the plurality of pixels including a first pixel and a second pixel adjacent to a first side of the first pixel (see Figs. 1-2 and [0042], a first pixel between a second right pixel and a third left pixel with the same unit cell pixel structure);
a first multi-stage light shielding wall (first left elements 70, 73a, 80, 83a, 90 directly above the second pixel’s photosensitive region element 21 between the first and second pixels, see [0054, 0059, 0064, 0068]) provided between the first pixel and the second pixel (provided between a first and second pixel of the array on opposite sides of the first multi-stage light shielding wall), the first multi-stage light shielding wall including:
a first light shielding wall (element 80, see [0059]) extending through a first film (element ILD2, see [0063]); and
a second light shielding wall (element 73a, see [0059]) extending through a second film (element ILD1, see [0063]) and offset from the first light shielding wall in a direction toward a peripheral of the pixel array unit in a cross sectional view (element 80 and 73a offset in a lateral direction toward a peripheral, laterally outer portion, of the pixel array unit in a cross sectional view); and
a first light shielding film (element 70, see [0060] “conductive interconnect patterns 70 and vertical metallization interconnect lines 73a, 73b form a light tunnel structure that directs light onto  in contact with the first end (bottom end in the perspective view of Fig. 2) of the second light shielding wall.
Boettiger does not appear to explicitly disclose a width of the first light shielding film is larger than a largest width of the second light shielding wall.
	Takayama discloses a width of the first light shielding film is larger than a largest width of the second light shielding wall (see Figs. 1, 4a-c a width of the first light shielding film, lowest layer of element 5 with a widest width, is larger than a largest width of the second light shielding film, second to lowest layer of element 5, see [0046] “metal wiring layers 5”).
	The width relationship between the first light shielding film and the second light shielding wall as taught by Takayama is incorporated as a width relationship between the first light shielding film and the second light shielding wall for each of the multi-stage light shielding walls of Boettiger.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a width of the first light shielding film is larger than a largest width of the second light shielding wall as taught by Takayama as a width of the first light shielding film is larger than a largest width of the second light shielding wall of Boettiger because the combination allows for pixels to be configured to be more receptive of a directional light input as desired (see Takayama Figs. 1, 2a-c and [0048-0049]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known light shielding film and light shielding wall width relationship for another in a similar solid-state imaging device to obtain predictable results (see Takayam Figs. 1, 2a-c and [0048-0049]).


Claim 13, Boettiger and Takayama disclose the electronic apparatus according to claim 12, wherein the first light shielding wall and the second light shielding wall are made of a same material (see [0063] “the metal comprising the M2 layer can be the same or different than the metal comprising the M1 layer” selected to be the same).

21.	Regarding Claim 14, Boettiger and Takayama disclose the electronic apparatus according to claim 12, wherein the first light shielding film partially covers a photoelectric conversion region of the second pixel (see Boettiger Fig. 2 element 70 partially covers a photoelectric conversion region element 21 of the second pixel, see [0051] “photodiode 11”).

22.	Regarding Claim 15, insofar as the claim can be interpreted and understood despite the 112b issues, Boettiger and Takayama disclose the electronic apparatus according to claim 12, further comprising (see Boettiger):
a third pixel in the plurality of pixels adjacent to a second side of the first pixel opposite to the first side of the first pixel (a third pixel left of the first pixel opposite the first right side);
a second multi-stage light shielding wall (a second element 70, 73a, 80, 83b, 90 on the left side of the first pixel directly above the photosensitive region element 21 of the first pixel between the first and third pixels) between the first pixel and the third pixel, the second multi-stage light shielding wall including (the following elements are associated with the second multi-stage light shielding wall):
a third light shielding wall (element 80, see [0059]) extending through the first film (see Fig. 2); and
a fourth light shielding wall (element 73a, see [0059]) extending through the second film and offset from the third light shielding wall in the direction toward the peripheral of the pixel array unit in the cross sectional view (see Fig. 2); and
a second light shielding film (element 70, see [0058]) in contact with a second end (bottom end in the perspective view of Fig. 2) of the fourth light shielding wall, wherein a width of the second light shielding film is larger than a largest width of the fourth light shielding wall (see Fig. 2 and see Takayama Figs. 4a-c).

23.	Regarding Claim 17, insofar as the claim can be interpreted and understood despite the 112b issues, Boettiger and Takayama disclose the electronic apparatus according to claim 15, wherein the width of the second light shielding film is the same as the width of the first light shielding film (see Takayama Fig. 1, 4a-c the first, second, and third pixel can be selected from a left half which have a same light shielding film structure including width.

24.	Regarding Claim 18, insofar as the claim can be interpreted and understood despite the 112b issues, Boettiger and Takayama disclose the electronic apparatus according to claim 16, wherein the third pixel, the first pixel, and the second pixel are arranged in that order in a row of the pixel array unit (the third, first, and second pixels of the array are selected in that order in a row of the pixel array unit).

25.	Regarding Claim 19, insofar as the claim can be interpreted and understood despite the 112b issues, Boettiger and Takayama disclose the electronic apparatus according to claim 15, wherein the portion of the third light shielding wall contacts the portion of the first end of the fourth light shielding wall (see Boettiger Fig. 2 a bottom portion of element 80 of the third light shielding wall contacts a top first end of element 73a of the fourth light shielding wall).

Claim 20, Boettiger and Takayama disclose the electronic apparatus according to claim 12, wherein the portion of the first light shielding wall contacts the portion of the first end of the second light shielding wall (see Boettiger Fig. 2 a bottom portion of element 80 of the first light shielding wall contacts a portion of the first top end of the element 73a of the second light shielding wall).

27.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as obvious over Boettiger (US 2007/0023799 A1), in view of Takayama (US 2009/0027541 A1), in view of Yoichi (WO 2013128925 A1), see attached translation document.

28.	Regarding Claim 5, insofar as the claim can be interpreted and understood despite the 112b issues, Boettiger and Takayama disclose the solid-state imaging device according to claim 4.
Boettiger and Takayama do not appear to explicitly disclose wherein the width of the second light shielding film is less than the width of the first light shielding film.
	Yoichi discloses wherein the width of the second light shielding film is less than the width of the first light shielding film (Fig. 21 width of the second light shielding film center element 41 shown in the figure is less than the width of the first light shielding film rightmost element 41 shown in the figure).
	The width relationship of the second light shielding film and the first light shielding film as taught by Yoichi is incorporated as the width relationship of the second light shielding film and the first light shielding film of Boettiger and Takayama – see Takayama Figs. 1, 4a-c the first light shielding film between the first pixel and second pixel is incorporated to have the left side opening as seen in Yoichi Fig. 21 with the wider first light shielding element 41, and the second light shielding film between the first pixel and the third pixel is a thinner light shielding element 41).
wherein the width of the second light shielding film is less than the width of the first light shielding film as taught by Yoichi as wherein the width of the second light shielding film is less than the width of the first light shielding film of Boettiger and Takayama because the combination provides a pixel configuration which has one light shielding film width larger than an adjacent light shielding film width incorporated between a plurality of pixels to adjust the light received to the photosensitive element below which can be used for phase difference detection (see Fig. 21 and attached translation document pgs. 18-19 “a cross section structure of two pixels of the imaging pixel 20 and the phase difference detection pixel 40 that are adjacent to each other is shown”);
	furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known light shielding film width relationship between adjacent pixels for another to obtain predictable results (see Takayama Figs. 1, 4a-c various pixels can have different light shielding widths on different sides of the photosensitive area).

29.	Regarding Claim 16, insofar as the claim can be interpreted and understood despite the 112b issues, Boettiger and Takayama disclose the electronic apparatus according to claim 15.
Boettiger and Takayama do not appear to explicitly disclose wherein the width of the second light shielding film is less than the width of the first light shielding film.
	Yoichi discloses wherein the width of the second light shielding film is less than the width of the first light shielding film (Fig. 21 width of the second light shielding film center element 41 shown in the figure is less than the width of the first light shielding film rightmost element 41 shown in the figure).
	The width relationship of the second light shielding film and the first light shielding film as taught by Yoichi is incorporated as the width relationship of the second light shielding film and the first 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the width of the second light shielding film is less than the width of the first light shielding film as taught by Yoichi as wherein the width of the second light shielding film is less than the width of the first light shielding film of Boettiger and Takayama because the combination provides a pixel configuration which has one light shielding film width larger than an adjacent light shielding film width incorporated between a plurality of pixels to adjust the light received to the photosensitive element below which can be used for phase difference detection (see Fig. 21 and attached translation document pgs. 18-19 “a cross section structure of two pixels of the imaging pixel 20 and the phase difference detection pixel 40 that are adjacent to each other is shown”);
	furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known light shielding film width relationship between adjacent pixels for another to obtain predictable results (see Takayama Figs. 1, 4a-c various pixels can have different light shielding widths on different sides of the photosensitive area).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818